Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 02/08/2017.
This action is in response to amendments and/or remarks filed on 07/15/2021. In the current amendments, claims 1 and 13 have been amended. Currently, claims 1-19 are pending.  
In view of Applicant’s amendments and/or remarks, the objections to the drawings made in the previous Office Action have been withdrawn. 
In view of Applicant’s amendments and/or remarks, the objections to claims 1 and 13 made in the previous Office Action have been withdrawn.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/15/2021 and 07/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-19 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claim 1:
digital hardware circuitry that includes a hierarchical arrangement of a first artificial neural network and a second artificial neural network, wherein the first artificial neural network spontaneously learns to recognize any repeating patterns in an input stream and the second 
wherein the first artificial neural network includes a plurality of digital neuron circuits, a plurality of digital synapse circuits, and an address event representation (AER) bus, the first artificial neural network being connected to the input stream via the AER bus, the input stream comprising temporally and spatially distributed spikes encoded on the AER bus; 
wherein the first artificial neural network transmits spikes to the second artificial neural network, the spikes representing the recognized repeating patterns learned from the input stream.
updating, by the processor, the Markov chain with observed states, for each of a plurality of timestamps evaluated during a burn-in period; 

From independent claim 13:
(a) feeding an input pattern stream from a sensor or an external source to a first artificial neural network, wherein the first artificial neural network includes a plurality of digital neuron circuits, a plurality of digital synapse circuits, and an address event representation (AER) bus, the first artificial neural network being connected to the input pattern stream via the AER bus, the input pattern stream comprising temporal temporally and spatially distributed spikes encoded on the AER bus; 
(b) learning, spontaneously, by the first artificial neural network to recognize any repeating patterns in the input stream and subsequently perform feature extraction; 
(c) sending temporally and spatially distributed spikes, representing the recognized patterns to a second artificial neural network from the first artificial neural network; labeling the recognized pattern received from the first artificial neural network, by second artificial neural network.

Querlioz et al. (“Bioinspired Networks with Nanoscale Memristive Devices that Combine the Unsupervised and Supervised Learning Approaches”) discloses the implementation of CMOS output neurons with Leaky Integrate and Fire type based on digital circuitries or CMOS analog neuromorphic circuits.

Arthur et al. (Building Block of a Programmable Neuromorphic Substrate: A Digital Neurosynaptic Core) discloses a digital neurosynaptic core that by design has a functional specification that can be simulated in any software environment based on its fully digital implementation having one-to-one correspondence with software simulation models.

Merolla et al. (A Digital Neurosynaptic Core Using Embedded Crossbar Memory with 45pJ per Spike in 45nm) discloses a fully digital implementation which is able to leverage favorable CMOS scaling trends, while ensuring one-to-one correspondence between hardware and software for neuromorphic computations.

Forssell al. (Hardware Implementation of Artificial Neural Networks) discloses CMOS digital circuits, which have the advantage of being easy to design and build, and synaptic weights which can be implemented using digital memory cells, or even latches.

However, none of the references discloses in detail 

From independent claim 1:
digital hardware circuitry that includes a hierarchical arrangement of a first artificial neural network and a second artificial neural network, wherein the first artificial neural network spontaneously learns to recognize any repeating patterns in an input 
wherein the first artificial neural network includes a plurality of digital neuron circuits, a plurality of digital synapse circuits, and an address event representation (AER) bus, the first artificial neural network being connected to the input stream via the AER bus, the input stream comprising temporally and spatially distributed spikes encoded on the AER bus; 
wherein the first artificial neural network transmits spikes to the second artificial neural network, the spikes representing the recognized repeating patterns learned from the input stream.
updating, by the processor, the Markov chain with observed states, for each of a plurality of timestamps evaluated during a burn-in period; 

From independent claim 13:
(a) feeding an input pattern stream from a sensor or an external source to a first artificial neural network, wherein the first artificial neural network includes a plurality of digital neuron circuits, a plurality of digital synapse circuits, and an address event representation (AER) bus, the first artificial neural network being connected to the input pattern stream via the AER bus, the input pattern stream comprising temporal temporally and spatially distributed spikes encoded on the AER bus; 
(b) learning, spontaneously, by the first artificial neural network to recognize any repeating patterns in the input stream and subsequently perform feature extraction; 
(c) sending temporally and spatially distributed spikes, representing the recognized patterns to a second artificial neural network from the first artificial neural network; labeling the recognized pattern received from the first artificial neural network, by second artificial neural network.

as in the claims for the purpose of providing an artificial neural network system, which comprises a first spiking neural network and a second spiking neural network, for improved machine learning, feature pattern extraction and output labeling.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        



/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126